Exhibit 99.1 Eastman Kodak Closes the Sale of $200 million of Series A Convertible Preferred Stock Media Contacts: Louise Kehoe, Kodak, +1 585-802-1343, louise.kehoe@kodak.com Ed Rowley, Southeastern Asset Management, +1 203-992-1230, erowley@ascadvisors.com Scott Tagliarino, Southeastern Asset Management, +1 203-992-1230, scott@ascadvisors.com Investor Contact: Bill Love, Kodak, +1 585-724-4053, shareholderservices@kodak.com ROCHESTER, N.Y., November 15, 2016 – Eastman Kodak Company (NYSE: KODK) today announced that it has closed the previously announced sale of $200 million of newly created 5.50% Series A Convertible Preferred Stock (“Preferred Stock”) to funds managed by Southeastern Asset Management, an employee-owned, global investment management firm.
